IN THE SUPREME COURT OF THE STATE OF DELAWARE
IN TI-IE MAT'I`ER OF TH.`E`, §
PETITION OF JAMES ARTHUR § No. 352, 2014
BIGGINS FOR A WRIT OF §
CERTIORARI §

Submitted: August 5, 2014
Decided: August 21, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices
l 0 R D E R

This 21st day of August 2014, after careful consideration of the
parties’ submissions, it appears to the Court that:

(1) On July 11, 2011, this Court entered an order prohibiting the
petitioner, James Biggins, from "flling any further papers in this Court
challenging his convictions in Cr. ID 9609015504 without prior approval of
a Justice of this Co ."

(2) On May 30, 2014, Biggins filed in the Superior Court a Motion
for Transcripts, Afiidavit in Support of App1ication to Proceed In Forma
Pauperz's and a Motion for a New Trial. "[he Superior Court denied Biggins’
motions on June 12, 2014, citing his "abuse of the processes of the Co "
and because there were no grounds set forth in Biggins’ motions that could
not have been raised during any of his previous nine petitions for

postconviction relief.

(3) On June 27, 2014, Biggins filed a notice of appeal in case No.
349, 2014 seeking review of the Superior Court’s June 12, 2014 order.
Biggins also filed the instant petition for a writ of certiorari seeking review
of the same order. On August 18, 2014, this Court dismissed Biggins’
appeal in No. 349, 2014 because it was in violation of this Court’s prior
injunctive order dated July 11, 2011. For the same reasons, we dismiss
Biggins’ petition for a writ of certiorari

NOW, THEREFORE, IT IS ORDERED that the petition for a writ of
certiorari is hereby I|JISMISSED.

BY THE COURT:

U;/)t 

Justice